DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments and remarks, filed 16 December 2020, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1-10, 13, and 15-17 is/are pending.  Claim(s) 15-17 is/are new.  Claim(s) 12 has/have been cancelled, and claim(s) 11 and 14 was/were previously cancelled.  Claim(s) 1 and 13 is/are currently amended.  Claim(s) 1-10, 13, and 15-17is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), JP2015-121539 filed 16 June 2015, is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Proper antecedent basis for the term “sectional-position image data” in claims 1 and 13 should be provided in the instant specification in order to insure certainty in construing the claims in light of the specification.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New claim(s) 16-17 recite(s) the new limitation(s) “the sectional-position image data indicates a position of a 2D array surface of the ultrasound probe relative to the structural object in the most recent piece of sectional image data joined together in the joined image/volume data” each in line(s) 1-4.  Applicant has pointed to Figure 8 and its discussion in the originally filed specification, including discussion starting at instant PGPUB ¶ 0079, as support for these new limitation(s).  
The claim term “sectional-position image data,” which was originally disclosed in original claim 12 but is not mentioned in the original specification at all, appears to correspond to the “guide display 80” 
“sectional-position image data to be displayed relative to a region that is scannable by the ultrasound probe, the sectional-position image data indicating a position of a section corresponding to the most recent piece of sectional image data joined together in the joined image data” (original claim 12; amended claims 1 and 13 filed 16 December 2020);
displayed section 40 and guide display 80 in Fig. 8;
“a guide display 80 for indicating the position of a blood vessel as an imaging target” (instant PGPUB ¶ 0079);
“guide display 80 corresponds to image data indicating the position of a displayed section 40 in a three-dimensional region that can be imaged by the ultrasound probe 11. For example, when the extracting unit 132 extracts image data of a displayed section 40, the display control unit 162 acquires, from the extracting unit 132, information indicating the position of the displayed section 40 relative to the 2D array surface 30. Subsequently, based on the information acquired from the extracting unit 132, the display control unit 162 generates, as the guide display 80, image data indicating the position of the most recent displayed section 40 (a displayed section 40 for the N-th frame) relative to the 2D array surface 30 and displays the image. The display control unit 162 then displays the guide display 80. That is, the position of the displayed section 40 in the guide display 80 corresponds to the position of the most recent image 81. Consequently, the display control unit 162 can display the position of the most recent displayed section 40 in a three-dimensional region that can be imaged by the ultrasound probe 11” (instant PGPUB ¶ 0081).

In view of instant PGPUB ¶ 0079-0082 and Figs. 4A and 5 and 7A, the square of guide display 80 appears to correspond to the 2D array surface 30 of ultrasound probe 11, and the position of the line of displayed section 40 relative to guide display 80 appears to correspond to the position of the most recently extracted/displayed sectional image data relative to the 2D array surface 30 of ultrasound probe 11.  Since extracted first and second sectional image data are constrained in orientation to contain a structural object inside the subject, it may be implied that displayed section 40 overlaps or contains at least a portion of the structural object and hence is indicative of a position of a section of the structural object inside the subject.  Accordingly, the instant specification supports that the sectional-position image data indicates the position of the most recent piece of sectional image data relative to the 2D array surface (which may imply indicating the position of the 2D array surface relative to the position of the most recent piece of sectional image data), and at best, the instant specification may also support that the sectional-position image data indicates the position of a section of the structural object relative to the 2D array surface in [within, with respect to] the most recent piece of sectional image data (e.g. it may be necessary to further utilize joined image data 70 in order to deduce such information).  Accordingly, the original claims, drawings, and specification do not appear to properly describe that the sectional-position image data indicates (i) the position of the structural object in the most recent piece of sectional image data relative to the 2D array surface of the ultrasound probe, or conversely (ii) the position of the 2D array surface of the ultrasound probe relative to the structural object in the most recent piece of sectional image data.  
In the absence of support for the newly recited limitations, this/these claim(s) is/are deemed to constitute new matter.
Examiner notes that reciting that “the sectional-position image data indicates a position of the section containing the structural object and corresponding to the most recent piece of sectional image data joined together in the joined image data relative to a 2D array surface of the ultrasound probe” would be supported, and reciting “the sectional-position image data indicates a position of a 2D array surface of the ultrasound probe relative to the section containing the structural object and corresponding to the most recent piece of sectional image data joined together in the joined image data” may have implied support.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 8, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 8,539,838 - referred to as Yoo)
Regarding claim(s) 1, Yoo teaches an ultrasound diagnosis apparatus (ultrasonic diagnostic imaging system, col. 3, lines 2-3, Fig. 1) comprising processing circuitry (circuitry, col. 3, line 36; TGC circuitry, col. 3, line 53, Fig. 1, #314; 3D EFOV subsystem, col. 4, lines 11-42, Figs. 1 and 8-9, #304) configured to: 
generate (acquiring..., col. 4, line 50) first volume data (...image data, col. 4, line 50; "EFOV images...can be 3D images," col. 4, lines 20-22, thus volume data) based on a first result of first transmission and reception of ultrasound waves (echo signals, col. 3, line 38) that are executed when an ultrasound probe (probe, col. 3, line 33; two-dimensional array transducer, col. 3, line 34, Figs. 1-5, #500) is located at a first probe position of a subject, and 
generate second volume data (image data, col. 4, line 50, includes both the first volume data and the second volume data) based on a second result of second transmission and reception of ultrasound waves that are executed when the ultrasound probe is located at a second probe position different from the first probe position (col. 4, lines 48-50, "2D array transducer #500...is acquiring image data as it moves," Figs. 2-5, such that with respect to the first position, the second position is further along the direction that the transducer moves); 
extract first sectional image data from the first volume data (images are acquired as the probe moves, col. 4, line 57-58) under a first constraint on an orientation (col. 6, lines 38-46, "S plane is kept in alignment with the center of the blood vessel #V so that a cut plane image down the vertical center of the vessel can be produced ... depth of the C plane will continue to intersect the horizontal center of the blood vessel if the vessel remains at a constant depth in the body ... T plane continues to intercept the blood vessel and its surrounding tissue as the probe moves") of a first section (T, S, and C planes, col. 6, line 35), and 
extract second sectional image data from the second volume data (images, col. 4, line 57, include both the first sectional image data and the second sectional image data) under a second 
the first sectional image data containing a structural object (blood vessel, col. 6, line 37, Fig. 5, #V) inside the subject (col. 6, lines 34-35, “in the body”) and being taken along a direction in which the structural object extends (col. 4, line 50, "2D array transducer is moving in the direction of the long arrow," which is the same direction in which the blood vessel #V extends as shown in Fig. 5), 
the second sectional image data containing the structural object and being taken along a direction in which the structural object extends (the constraint disclosed in col. 6, lines 38-46, as discussed above, teaches that T, S, and C planes continue to intercept the blood vessel as the probe moves, such that the second sectional image data also contains the structural object and is taken along the direction in which the structural object extends),
generate joined image data (a geometrically accurate three dimensional EFOV image is produced, col. 4, lines 41-42) composed of at least a part of the first sectional image data and at least a part of the second sectional image data joined together (the first and second sectional image data are among the "successive images [that] are properly located with respect to each other," col. 4, lines 39-40);
cause an image based on the joined image data (partial volumes, col. 2, line 58) to be displayed (col. 2, lines 58-59, "partial volumes are displayed during the sweep of a 2D array probe for real-time user feedback"; see Fig. 10d, col. 8, lines 41-46), and 
cause sectional-position image data (probe motion indicator[s], col. 8, line 67, Fig. 11, #6) to be displayed (col. 8, line 67 - col. 9, line 1, "probe motion indicators #6 are shown in the center of the display #50," Fig. 11) relative to a region that is scannable by the ultrasound probe (col. 9, lines 60-63, "indicate progress toward [a distance on the body of 50 cm], starting from zero at the left side of the color bar #62 and continuing to a covered distance of 50 cm at the right"), the sectional-position image data indicating a position (col. 9, lines 1-3, "each probe motion indicator has...a small triangle [indicated by arrows] which indicates a point in the range") of a section corresponding to the most recent piece of sectional image data joined together in the joined image data (the probe position is indicative of "each successive sagittal component image used to form the EFOV image," col. 9, lines 19-20, which is the most recent piece of sectional image data joined together in the joined image data).
Regarding claim(s) 3, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches that the processing circuitry extracts the second sectional image data under the second constraint that the second sectional image data corresponds to an orientation of the first sectional image data (the first constraint on an orientation and the second constraint on an orientation are both that disclosed in col. 6, lines 38-46, as discussed above, and thus the second constraint is that the second sectional image data corresponds to an orientation of the first sectional image data).
Regarding claim(s) 4, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches that the first constraint and the second constraint are the same (the first constraint and the second constraint are both that disclosed in col. 6, lines 38-46, as discussed above, and thus the same).
Regarding claim(s) 5, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches that the processing circuitry extracts, as the second sectional image data (among the “successively acquired images...,” col. 4, line 32), image data of the second section containing 
Regarding claim(s) 6, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches that the processing circuitry joins together (produce…a 3D EFOV image…, col. 6, lines 47-48) the at least a part of the first sectional image data and the at least a part of the second sectional image data (…from successive T plane images, col. 6, line 48) in such a manner that a part of the structural object (… of the blood vessel, col. 6, line 48, Fig. 5, #V) in the first sectional image data and a part of the structural object in the second sectional image data continue into each other (the three dimensional EFOV image is geometrically accurate, col. 4, lines 41-42; the constraint disclosed in col. 6, lines 38-46, as discussed above, further teaches that T, S, and C planes continue to intercept the blood vessel as the probe moves).
Regarding claim(s) 8, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches that the processing circuitry (3D EFOV subsystem, col. 4, lines 11-42, Figs. 1 and 8-9, #304) receives designation of 
a first sectional position that is used for extracting the first sectional image data (col. 4, lines 37-38, "displacement vector provides position information to the EFOV subsystem #304"), and 
a second sectional position that is used for extracting the second sectional image data dependent on the first sectional position (col. 4, line 57-58, "images are acquired as the probe moves in the direction indicated by the arrow," Figs. 2-5, such that respect to the first sectional position, the second sectional position is further along the direction that the transducer moves and thus dependent on the first sectional position).
Regarding claim(s) 10, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches transmission/reception control circuitry (micro-beamformer, col. 1, line 32, Fig. 1, #502; col. 1, lines 35-39, "the micro-beamformer contains circuitry...") configured to cause the ultrasound probe (probe, col. 3, line 33; two-dimensional array transducer, col. 3, line 34, Figs. 1-5, #500) to execute transmission and reception of ultrasound waves (col. 1, lines 35-39, "...which control the signals applied to groups of elements of the array transducer and does some processing of the echo signals received by elements of each group") to and from a region (region of "the next" S plane image, col. 5, line 23) defined as being within a certain distance (relative displacement..., col. 5, line 22) from the first sectional image data (...from one S plane image to the next, col. 5, lines 22-23; also, since "2D array transducer #500...is acquiring image data as it moves," col. 4, lines 48-50, there exists a certain distance between the first sectional image data and the second sectional image data), wherein
the ultrasound probe executes the second transmission and reception of ultrasound waves to and from the region (col. 4, lines 48-50, "2D array transducer #500...is acquiring image data as it moves," Figs. 2-5), and 
based on the second result of the second transmission and reception of ultrasound waves that have been executed to and from the region, the processing circuitry generates (acquiring..., col. 4, line 50) the second volume data (...image data as it moves, col. 4, line 50; "EFOV images...can be 3D images," col. 4, lines 20-22, thus volume data).
Regarding claim(s) 16, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches that the sectional-position image data (probe motion indicator[s]) indicates a position of a 2D array surface of the ultrasound probe (probe, col. 3, line 33; two-dimensional array transducer, col. 3, line 34, Figs. 1-5, #500) relative to the structural object (distance on the body [having blood vessel V] of 50 cm, col. 9, lines 60-63, "indicate progress toward [a distance on the body of 50 cm], starting from zero at the left side of the color bar #62 and continuing to a covered distance of 50 cm at .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 8,539,838 - referred to as Yoo) in view of Ishizu et al. (US 2015/0070385 - referred to as Ishizu).
Regarding claim(s) 2, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches that the processing circuitry extracts the first sectional image data under the first constraint to an orientation (discussed above in claim 1).
Yoo does not explicitly teach the first constraint that the first sectional image data corresponds to an orientation of the ultrasound probe when the ultrasound probe is located at the first probe position.
In an analogous ultrasound diagnosis apparatus field of endeavor, Ishizu teaches that the processing circuitry (image generation unit..., ¶ 0061, Fig. 1, #140) extracts the first sectional image data (...obtains a plane in a space containing the ultrasonic tomogram..., ¶ 0061) under the first constraint that the first sectional image data corresponds to an orientation of the ultrasound probe when the ultrasound probe is located at the first  probe position (…based on the position and orientation of the ultrasonic probe obtained in step S3010, ¶ 0061; Step S3010: Acquisition of Tomogram, ¶ 0054-0055, which is when the ultrasound probe is located at the first position).
Ishizu further discloses art recognized advantages of processing circuitry that extracts the first sectional image data under the first constraint that the first sectional image data corresponds to an orientation of the ultrasound probe when the ultrasound probe is located at the first probe position with reasonable expectation of success: "superimposing information representing a place where the possibility of the presence of a corresponding region is high on an ultrasonic image" (¶ 0060) and "to derive support information when searching for a lesion or the like in an image" (¶ 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry that extracts the first sectional image data under the first constraint to an orientation as taught by Yoo to do so under a constraint that the first sectional image data corresponds to an orientation of the ultrasound probe when the ultrasound probe is located at the first probe position, since processing circuitry that extracts the first sectional image data under a constraint that the first sectional image data corresponds to an orientation of the ultrasound probe when the ultrasound probe is located at the first probe position was well known in the art as taught by Ishizu.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. extracting sectional image data according to an ultrasound probe orientation) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to maintain alignment between the extracted first sectional image data and the generated first volume data in order to superimpose information to derive support information when searching for a lesion or the like in an image (Ishizu, ¶ 0060 and ¶ 0014), and there was reasonable expectation of success.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 8,539,838 - referred to as Yoo) in view of Yamamoto et al. (US 2010/0036247 - referred to as Yamamoto)
Regarding claim(s) 7, Yoo teaches all limitations of claim(s) 1, as discussed above.
Yoo further teaches the following limitations:
based on the first result of the first transmission and reception of ultrasound waves and the second result of the second transmission and reception of ultrasound waves (echo signals, col. 3, line 38) that are sequentially executed by the ultrasound probe (probe, col. 3, line 33; two-dimensional array transducer, col. 3, line 34, Figs. 1-5, #500), the processing circuitry (circuitry, col. 3, line 36; TGC circuitry, col. 3, line 53, Fig. 1, #314; 3D EFOV subsystem, col. 4, lines 11-42, Figs. 1 and 8-9, #304) generates volume data (acquiring image data as [the 2D array transducer] moves, col. 4, lines 48-50, Figs. 2-5;  "EFOV images...can be 3D images," col. 4, lines 20-22, thus volume data) , and
the first volume data and the second volume data are included in the volume data (the first volume data and the second volume data are among the "image data" acquired as the 2D array transducer moves, col. 4, lines 48-50, Figs. 2-5).
Yoo does not explicitly teach “time-series” volume data.
In an analogous ultrasound diagnosis apparatus field of endeavor, Yamamoto teaches that based on the first result of transmission and reception of ultrasound waves and the second result of the transmission and reception of ultrasound waves (ultrasonic-wave transmission/reception, ¶ 0062) that are sequentially executed by the ultrasound probe (ultrasonic probe, ¶ 0062, Fig. 1, #1), the processing circuitry (time-series volume data generation section, ¶ 0065, Fig. 1, #14) generates time-series volume data (¶ 0065, "generate time-series volume data").
Yamamoto further discloses art recognized advantages of generating time-series
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume data as taught by Yoo to be time-series volume data, since processing circuitry that generates time-series volume data based on the first result of transmission and reception of ultrasound waves and the second result of the transmission and reception of ultrasound waves that are sequentially executed by the ultrasound probe was well known in the art as taught by Yamamoto.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. collecting data over time) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to comparatively diagnose a portion which moves periodically, such as the heart or peripheral blood vessel (Yamamoto, ¶ 0005), and there was reasonable expectation of success.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 8,539,838 - referred to as Yoo) in view of Dentinger et al. (US 2012/0078106 - referred to as Dentinger).
Regarding claim(s) 9, Yoo teaches all limitations of claim(s) 8, as discussed above.
Yoo further teaches the following limitations:
the structural object (blood vessel, col. 6, line 37, Fig. 5, #V) is a tubular structural object (blood vessel #V is tubular as shown in Fig. 5), and 
the designation of the first sectional position (position information, col. 4, line 37, which is provided by a displacement vector of both magnitude and direction, col. 4, lines 34-35).
Yoo does not explicitly teach an operation to designate an angle of rotation about the center line of the tubular structural object contained in the first volume data.
In an analogous ultrasound field of endeavor, Dentinger teaches an operation to designate an angle of rotation (rotation angles, ¶ 0051, "rotation angles α and β, define the orientation of the blood 
Dentinger further discloses art recognized advantages of the designation of the first sectional position being an operation to designate an angle of rotation about the center line of the tubular structural object contained in the first volume data with reasonable expectation of success: "This provides input into the processing of the step 66 [as shown in FIG. 5] whereby, the cross-sectional area is estimated from the contour 124 of the vessel in the monitoring scan plane 122 and the vessel orientation" (¶ 0050) and “for continuous non-invasive monitoring of multiple arterial parameters” (¶ 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designation of the first sectional position as taught by Yoo to be an operation to designate an angle of rotation about the center line of the tubular structural object contained in the first volume data, since an operation to designate an angle of rotation about the center line of the tubular structural object contained in the first volume data was well known in the art as taught by Dentinger.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. setting an angle) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to estimate the cross-sectional area of the vessel for continuous non-invasive monitoring of multiple arterial parameters (Dentinger, ¶ 0050 and ¶ 0007), and there was reasonable expectation of success.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 8,539,838 - referred to as Yoo) in view of Dong et al. (US 2003/0036701 - referred to as Dong) as evidenced by Leavitt et al. (US 4,471,449).
Regarding claim(s) 13, Yoo teaches an ultrasound diagnosis apparatus comprising processing circuitry (discussed above in claim 1) configured to:
generate first volume data based on a first result of first transmission and reception of ultrasound waves that are executed when an ultrasound probe is located at a first probe position of a subject, and 
generate second volume data based on a second result of second transmission and reception of ultrasound waves that are executed when the ultrasound probe is located at a second probe position different from the first probe position (discussed above in claim 1); 
generate joined volume data (a geometrically accurate three dimensional EFOV image is produced, col. 4, lines 41-42) composed of the first volume data and the second volume data joined together (the first and second volume data are among the "successive images [that] are properly located with respect to each other," col. 4, lines 39-40); and 
under a constraint on an orientation of a section (orthogonally oriented, col. 6, line 49), extract (produce, col. 6, line 47), from the first volume data and the second volume data (from successive T and C plane images, col. 6, lines 49-50), sectional image data containing a structural object inside a body of the subject and taken along a direction in which the structural object extends (2D cut planes, col. 6, line 49), the constraint being a constraint that the section is included in an angle of rotation, an axis of which is positioned at a central line of the structural object (discussed above in claim 1),
cause an image based on the joined volume data to be displayed (discussed above in claim 1), and
cause sectional-position image data to be displayed relative to a region that is scannable by the ultrasound probe, the sectional-position image data indicating a position of a section corresponding to the most recent piece of sectional image data joined together in the joined volume data (discussed above in claim 1).
Yoo does not explicitly teach that under a constraint on an orientation of a section, extract, from the “joined volume data,” sectional image data containing a structural object inside a body of the subject and taken along a direction in which the structural object extends.
However, Yoo does teach joined volume data (col. 4, lines 39-42, “when the successive images are properly located with respect to each other by the EFOV subsystem, a geometrically accurate three dimensional EFOV image is produced”; specifically, a 3D EFOV image of the blood vessel #V from successive T plane images, col. 6, lines 47-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first volume data and the second volume data from which sectional image data containing a structural object inside a body of the subject and taken along a direction in which the structural object extends is extracted under a constraint on an orientation of a section as taught by Yoo to be joined volume data, since properly locating successive volume data with respect to each other to produce joined volume data was well known in the art as taught by Yoo, which is in an analogous ultrasound diagnosis apparatus field of endeavor to the instant application; and since the first and second volume data would need to be properly located with respect to each other for the extracted sectional image data to be geometrically accurate and meaningful at all anyhow.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. joining volume data) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to extract sectional image data that is geometrically accurate (Yoo, col. 4, line 41), and there was reasonable expectation of success.
Further regarding claim(s) 13, Yoo does not explicitly teach an angular range of rotation, the angular range being set based on a section extracted in a frame immediately prior to a current frame.
In an analogous ultrasound imaging field of endeavor, Dong teaches a constraint that a section (image frame at second position, ¶ 0042) is included in an angular range of rotation (¶ 0030 ¶ 0042, “the rotation angle θ 402 between first and second positions 304 and 306 is 10 degrees or less”), the angular range being set based on (rotation angle between two consecutive image frames, ¶ 0030 ¶ 0042, indicates that the angular range is [10 degrees or less] with respect to an immediately prior frame and therefore is set based on a section extracted in a frame immediately prior to a current frame, in accordance with the examiner’s interpretation of this limitation in light of the instant specification) a section extracted in a frame immediately prior to a current frame (image frame at first position, ¶ 0041-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first constraint and the second constraint of the ultrasound diagnosis apparatus as made obvious by Yoo to be constraints that the first section and the second section, respectively, are included in an angular range of rotation, the angular range being set based on a section extracted in a frame immediately prior to a current frame, and the angular range being larger than 0 degrees and smaller than 360 degrees, since such an angular range of rotation was known in the art as taught by Dong; since Yoo and Dong are both related to extended field of view (EFOV) ultrasound imaging; since Yoo teaches joining together images in different planar orientations (Yoo, col. 4, lines 33-42) such that Yoo is suitable for use for joining image data that aren’t originally exactly at the same orientation or angle of rotation; and since one of ordinary skill in the art would have recognized that setting a tolerance range is a way to set upper and lower limits on how much of something can be tolerated, i.e. an amount of error that can be tolerated in the angular position (see Leavitt, col. 11, lines 52-56).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. establishing bounds or a tolerance) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to minimize computation 
Regarding claim(s) 17, Yoo in view of Dong makes obvious all limitations of claim(s) 13, as discussed above, including the sectional-position image data, the ultrasound probe, the structural object, the most recent piece of sectional image data, and the joined volume data.
Yoo further teaches that the sectional-position image data indicates a position of a 2D array surface of the ultrasound probe relative to the structural object in the most recent piece of sectional image data joined together (discussed above in claim 16) in the joined volume data (discussed above in claim 13).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 8,539,838 - referred to as Yoo) in view of Tong et al. (US 5,944,598 - referred to as Tong) and the following reference referred to as Grant:
Eric Grant. Constraint-Based Design by Cost Function Optimization [online]. The University of North Carolina at Chapel Hill, May 1991 [retrieved on 10 September 2019]. Retrieved from the Internet: <URL: http://www.cs.unc.edu/techreports/91-025.pdf>.

as evidenced by Kondo et al. (US 7,369,691) and the following reference referred to as Cognero:
eSolutions Manual: 12-1 Representations of Three-Dimensional Figures [online]. Cognero, August 7, 2012 [retrieved on 2019-04-26]. p. 9. Retrieved from the Internet: <URL: https://www.brewtoncityschools.org/cms/lib/AL01901380/Centricity/Domain/133/12-1_Representations_of_Three2DDimensional_Figures.pdf>.

Regarding claim(s) 15
Yoo does not explicitly teach a function for evaluating a length of a long axis of the structural object and a length of a short axis of the structural object.
In an analogous image processing and analysis field of endeavor, Tong teaches the processing circuitry (CPU, col. 8, line 63, Fig. 2, #36) using a function for evaluating a length of a long axis (col. 10, line 39, "longest axis") of the structural object (col. 8, line 67 - col. 9, line 1, "calculates...the length"; further described in Determining the Length section, col. 30, lines 1-17, Figs. 33A-C: col. 30, lines 7-9, "length of each line from point #306 to point #310 is compared with the length of the line from point #306 to point #308 to determine which line is longest") and a length of a short axis (col. 10, line 51, "perpendicular to the longest axis") of the structural object (col. 8, line 67 - col. 9, line 1, "calculates…width"; further described in Determining the Width section, col. 30, lines 19-34, Fig. 34: col. 30, lines 29-31, "column having the greatest total width from point #318 to line #314 plus line #314 to point #340 defines the...width").
Kondo discloses art recognized advantages of processing circuitry that extracts at least one of the first sectional image data and the second sectional image data by using a function for evaluating a length of a long axis of the structural object with reasonable expectation of success: "quantitative analysis of indices useful for diagnosis, including…the length of a tubular structure" (col. 1, lines 15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry that extracts at least one of the first sectional image data and the second sectional image data under a first/second constraint of being aligned with the center of the blood vessel as taught by Yoo to use a function for evaluating a length of a long axis of the structural object and a length of a short axis of the structural object, since a function for evaluating a length of a long axis of a structural object and a length of a short axis of a structural object was well known in the art as taught by Tong; and since one of ordinary skill in the art would have recognized that a cross-section through the center of a cylindrical structural object gives the largest rectangle, i.e. the 

    PNG
    media_image1.png
    55
    345
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    345
    media_image2.png
    Greyscale

Excerpts from Pg. 9 of Cognero
One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. image processing) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to quantitatively analyze indices useful for diagnosis (Kondo, col. 1, lines 15-16) and to maintain the first/second constraint that the first/second section are aligned closely with the center of the blood vessel, i.e. the middle of the length of the short axis, and there was reasonable expectation of success.
Further regarding claim(s) 15, Yoo does not explicitly teach the function being a sum of (a) a product of the length of the long axis of the structural object and a first coefficient and (b) a product of the length of the short axis of the structural object and a second coefficient.
In an analogous mathematical function field of endeavor, Grant teaches a function (                                
                                    
                                        
                                            c
                                        
                                        
                                            t
                                            o
                                            t
                                            a
                                            l
                                        
                                    
                                    =
                                    
                                        ∑
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            , pgs. 5 and 43 and 66) for evaluating (pg. 5, "expressing quality"; pg. 42, "expresses how well an entire model matches all constraints," i.e. how well a cross-sectional shape suitably matches both a length and thickness) a first geometric parameter (                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    d
                                    e
                                    s
                                    i
                                    g
                                    n
                                     
                                    p
                                    a
                                    r
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                    s
                                    )
                                
                             wherein                                 
                                    i
                                    =
                                    1
                                
                            , pgs. 5 and 42-43 and 66, i.e.                                 
                                    
                                        
                                            c
                                        
                                        
                                            1
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            l
                                            e
                                            n
                                            g
                                            t
                                            h
                                        
                                    
                                    =
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                
                            : pg. 4, "design variables are the parameters that define a geometric model. These parameters usually will be geometric variables [coordinates of points, radii of spheres, etc.]"; section 5.1.1. Geometric constraints, pgs. 63-64, “maximize the height … maximize the distance … ensure that the base of a cylinder is flush with a particular plane”) and a second geometric parameter (                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    d
                                    e
                                    s
                                    i
                                    g
                                    n
                                     
                                    p
                                    a
                                    r
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                    s
                                    )
                                
                             wherein                                 
                                    i
                                    =
                                    2
                                
                            , pgs. 5 and 42-43 and 66, i.e.                                 
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            w
                                            i
                                            d
                                            t
                                            h
                                        
                                    
                                    =
                                    w
                                    i
                                    d
                                    t
                                    h
                                
                            : pg. 4, "design variables are the parameters that define a geometric model. These parameters usually will be geometric variables [coordinates of points, radii of spheres, etc.]"; section 5.1.1. Geometric constraints, pgs. 63-64, “maximize the height … maximize the distance … ensure that the base of a cylinder is flush with a particular plane”), 
the function being a sum (sigma ∑: pg. 5, "The usual means of defining a problem is to specify a collection of constraints that should be considered simultaneously. This composition [anding] of constraints can be represented by summing individual cost functions so that each contributes to the total cost function"; pg. 42, "weighted cost values are then summed to yield a total cost function that expresses how well an entire model matches all constraints"; furthermore, section 5.7.1 on pg. 103) of 
(a) a product (                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                             wherein                                 
                                    i
                                    =
                                    1
                                
                             is a product of                                 
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            ) of the first geometric parameter and a first coefficient (weighting factor/coefficient for constraint                                 
                                    i
                                
                            ,                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                             wherein                                 
                                    i
                                    =
                                    1
                                
                            , pgs. 5 and 42-43 and 66: pg. 5, "weighting factor,                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            , that specifies the importance of the constraint relative to other constraints"; pg. 42, "weighting factor,                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            , to reflect the relative importance of the constraint"; pg. 54, "weighting factors that reflect their                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            , to reflect…an expression of the relative importance of                                 
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                            ”) and 
(b) a product (                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                             wherein                                 
                                    i
                                    =
                                    2
                                
                             is a product of                                 
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            ) of the second geometric parameter and a second coefficient (weighting factor/coefficient for constraint                                 
                                    i
                                
                            ,                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                             wherein                                 
                                    i
                                    =
                                    2
                                
                            , pgs. 5 and 42-43 and 66: pg. 5, "weighting factor,                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            , that specifies the importance of the constraint relative to other constraints"; pg. 42, "weighting factor,                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            , to reflect the relative importance of the constraint"; pg. 54, "weighting factors that reflect their strength relative to the other constraints"; pg. 64, “each weighting factor,                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            , to reflect…an expression of the relative importance of                                 
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                            ”).
Grant further discloses art recognized advantages of the function being a sum of (a) a product of the length of the long axis of the structural object and a first coefficient and (b) a product of the length of the short axis of the structural object and a second coefficient with reasonable expectation of success: "To generate a new design reflecting modified importance of certain constraints, the designer only needs to change the weighting factors of the cost function associated with those constraints. Design tradeoffs can therefore be easily explored" (pg. 130) and “A cost function for a constraint is a function that, when evaluated on a configuration, returns a measure of how well that constraint is satisfied. This measure is a scalar value that expresses the amount of constraint violation. When we compare two designs and say that one design is better than the other, we are weighing various factors to reach a judgement. The development of cost functions is an attempt to quantify these assessments” (pg. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry that extracts at least one of the first sectional image data and the second sectional image data under a first/second constraint of being aligned with the center of the blood vessel as made obvious by Yoo in view of Tong to use a function that is a sum of (a) a product of the length of the long axis of the structural object and a first coefficient and (b) a .

Response to Arguments
Applicant's arguments filed 16 December 2020 with respect to Rejections under 35 USC § 112 have been fully considered and are persuasive
The rejection(s) of claim(s) 1-10 and 12-13 under 35 U.S.C. 112 is/are withdrawn in view of applicant’s arguments on page(s) 10 that claim amendments were filed 16 December 2020. 
Applicant's arguments filed 16 December 2020 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 10-11 that claim(s) 1 and 13, which recite processing circuitry configured to “cause sectional-position image data to be displayed relative to a region that is scannable by the ultrasound probe, the sectional-position image data indicating a position of a section corresponding to the most recent piece of sectional image data joined together in the joined image data,” is/are patentable over the applied references.  In response, the examiner respectfully disagrees.  In particular, it is noted for clarification purposes that Examiner has referenced an embodiment of Yoo discussed in col. 9, lines 60-63 ("indicate progress toward [a distance on the body of 50 cm], starting from zero at the left side of the color bar #62 and continuing to a covered distance of 50 cm at the right") in which the probe motion indicator is denominated in a unit of distance/displacement with respect to a distance on the body of 50 cm, thereby indicating a current probe position that is indicative of the most recent piece of sectional image data joined together in the joined image data.
Additionally, in response to applicant's argument that the applied art fails to disclose or suggest a certain configuration of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the position of the most recent displayed section relative to the 2D array surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s additional arguments on page(s) 11 regarding claim(s) 2-10 and 15-17 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 16-17, Migita et al. (US 2012/0177276) teaches a position of a 2D array surface of the ultrasound probe (transducer array #8 #9 #10) relative to the structural object (target object of a subject: carotid artery #6, ¶ 0003-0004 ¶ 0033) in the sectional image data (¶ 0009, “an angular position relationship image showing a relative angular position of the probe to the detected image of the target object”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793